DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Payton Hashemi (Reg. no. 71,745) on October 20, 2020.
The application has been amended as follows:
Amendments to Claims
4. (Currently Amended) The SAW filter according to claim 1, wherein the geometric parameter is one of selected from one of a finger width, a mass allocation of the transducer fingers 
8. (Currently Amended) The SAW filter according to claim 1, further comprising a layer stack that includes at least one piezoelectric substrate, a metallization layer having the transducer fingers, and a dielectric layer, wherein a thickness of at least one 
Amendments to Specification
[0008] This object is achieved by a SAW filter 
[0042] Figure 1 shows as an arbitrarily chosen example the transfer curve of an HF filter, in this case a TX filter for band 3. The filter is designed with HQTCF technology (High Quality with compensated TCF), which means that a dielectric layer, in (B1Rx). If a mobile communications terminal uses band 3 (B3Rx) and band 1, reception problems could occur on band 1 because of the interfering disk mode problems.
[0046] In the next step, a transverse frequency variation caused by a change in the geometric parameters is again compensated by geometric measures. In accordance with the invention, this succeeds if the transducer fingers EF (Figs. 7-10) of the interdigital transducer are divided into two groups that are preferably alternately arranged in succession in the longitudinal direction LR (Figs. 6A-6G). While a variation of the geometric parameter in transducer fingers in the first finger group FG1 (Figs. 6A-6G) results in a frequency shift according to curve Ml from figure 2, transducer fingers EF (Figs. 7-10) of the second finger group FG2 (Figs. 6A-6G) are varied in one or a plurality of further geometric parameters in such a manner that the frequency shift is compensated by changing the geometric parameters of the first finger group for the main mode M1 (Figs. 2-3).
[0048] Figure 3 shows the possible frequency dependency of main and secondary modes (M1 and M2 respectively) of a transducer according to the invention from the transverse standpoint, that is, seen in the transverse direction across the 
[0049] Figure 4 shows how the finger widths in a transducer according to the invention can be changed across the aperture as a concrete geometric parameter. The finger width is specified in the figure as a metallization thickness (eta), wherein eta is derived from the ratio of the actual finger width to the finger period (here kept constant). Eta therefore behaves in a manner proportional to the finger width. The transducer fingers of the first group have an increasing eta (eta1) as seen across the aperture, while eta (eta2) for the transducer fingers of the second group decreases. With such finger width variations in the first and second groups, the resonance frequencies of the main mode can be kept constant across the aperture.
[0053] Figure 6B shows how the metallization of the transducer fingers is achieved for the exemplary embodiment according to figure 4. The finger width of the transducer fingers of the first finger group (FG1) increases continuously as seen across the aperture, while the finger width for the transducer fingers of the second group (FG2) decreases.
[0082] 	AP Aperture of the transducer fingers.
Amendments to Drawing
The following changes to the drawings have been approved by the examiner and agreed upon by applicant that the wording in Fig. 1 below the arrow mark is not distinguishable and may not be in the English language. It should be removed as being unnecessary. 

    PNG
    media_image1.png
    528
    685
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        



/HAFIZUR RAHMAN/Examiner, Art Unit 2842